    Case 1:16-cr-00145-TWT-JKL Document 3297 Filed 11/04/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
             v.                          1:16-CR-145-15-TWT
 JEREMIAH COVINGTON
 also known as
 Tre B,
    Defendant.

                                   ORDER

      This is a criminal action.   It is before the Court on the Report and

Recommendation [Doc. 3255] of the Magistrate Judge recommending denying the

Defendant’s Motion to Vacate Sentence [Doc. 2954]. No objections to the Report

and Recommendation have been filed. The Court approves and adopts the Report

and Recommendation as the judgment of the Court. The Defendant’s Motion to

Vacate Sentence [Doc. 2954] is DENIED.

      SO ORDERED, this 3 day of November, 2020.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge
